Citation Nr: 1214484	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  11-33 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January 1945 to December 1946.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2009, a statement of the case was issued in November 2011, and a substantive appeal was received in December 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 2007, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus; the Veteran did not file a notice of disagreement with regard to the denial of service connection for bilateral hearing loss and did not file a timely substantive appeal with regard to the denial of service connection for tinnitus.

2.  Additional evidence received since the RO's June 2007 decision, which denied entitlement to service connection for bilateral hearing loss and tinnitus, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claims, and raises a reasonable possibility of substantiating the claims.

3.  Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.

4.  Tinnitus was not manifested during service, and current tinnitus is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision denying entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's June 2007 rating decision which denied entitlement to service connection for bilateral hearing loss and tinnitus, and the claims of service connection are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claims of service connection, no further discussion of VCAA is necessary with regard to whether VA complied with the new and material notice and assistance provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  In any event, the March 2009 and December 2009 VCAA notices did comply with the provisions of Kent.

In March 2009, a VCAA letter was issued to the Veteran with regard to his claim of service connection for bilateral hearing loss, and in December 2009, a VCAA letter was issued to the Veteran with regard to his claim of service connection for tinnitus.  The letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.   The Veteran's service treatment records are not available.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  The evidence of record contains a December 2008 private audiological evaluation.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In November 2011, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

New and material evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2007, the Veteran filed an original claim of service connection for bilateral hearing loss and tinnitus.  As detailed, service treatment records are unavailable, and there was otherwise no medical evidence pertaining to the claimed disabilities.  In a June 2007 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not file a notice of disagreement with regard to the denial of service connection for hearing loss; thus, the decision is final.  38 U.S.C.A. § 7105(c).  In August 2007, the Veteran filed a notice of disagreement with regard to the denial of service connection for tinnitus, and a statement of the case was issued in October 2007, but the Veteran did not file a substantive appeal.  Thus, the June 2007 decision is final.  Id.

In January 2009, the Veteran filed a claim to reopen.  In an April 2009 rating decision, the RO confirmed and continued the prior denials of service connection for bilateral hearing loss and tinnitus.  Such rating decision is the subject of this appeal.  

In support of his claim to reopen, the Veteran submitted a December 2008 private audiogram which reflects a diagnosis of mild to moderately severe sensorineural hearing loss in both ears.  Likewise, the November 2011 VA examination report reflects subjective complaints of tinnitus and a diagnosis of tinnitus.  Such evidence relates to an unestablished fact necessary to substantiate the merits of the claims -a current disability.  Thus, the claims of service connection are reopened.  38 U.S.C.A. § 5108.  

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the Veteran has been given an opportunity to submit medical evidence, personal statements, and lay statements.  The March 2009 and December 2009 VCAA letters included information concerning direct service connection as to the claimed issues.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's service personnel records reflect that during his period of service from January 1945 to December 1945 his military occupational specialty was as a clerk typist.  He was qualified as a sharpshooter and received the American Theatre Ribbon - Victory Medal.  During his period of service from December 1945 to December 1946, his military occupational specialty was dental laboratory technician and he received the Good Conduct Medal.  A 'Separation Qualification Record' issued from the Army reflects that the Veteran served as a dental laboratory technician.  He performed various duties in the dental department of a station hospital.  He fabricated and repaired partial and full dentures to replace missing teeth.  He made plaster castings from wax impressions and set artificial teeth individually in wax, and manipulated articulator to bring castings of upper and lower jaws together to ascertain that each tooth was properly set.  

As detailed hereinabove, in January 2007, the Veteran filed an original claim of service connection for bilateral hearing loss and tinnitus.  He asserted that he was exposed to "toxic levels" of military noise exposure.  He asserted that he was exposed to aircraft noise on a daily basis.

A December 2008 private audiological evaluation reflects an assessment of mild to moderately-severe sensorineural hearing loss in both ears.  His speech discrimination score was 88 to 92 percent in both ears.  

In a March 2009 statement, the Veteran asserted that during active service he had rifle range training and qualified as a sharpshooter.  In his November 2009 notice of disagreement, the Veteran asserted that he was exposed to AT-6's (propeller engine noise) in addition to rifle ranges.  

In November 2011, the Veteran underwent a VA examination.  The examiner noted that the Veteran was a clerk typist and dental technician during service.  The Veteran reported exposure to weapons for basic training and exposure to aircraft engine noise while in his barracks.  Post-military, he was a teacher.  His recreational noise exposure was personal use of lawn equipment and chain saws.  The examiner noted that the December 2008 audiogram showed within normal limits to moderate-severe sensorineural hearing loss.  Upon examination, the examiner opined that the Veteran's hearing loss and tinnitus are not likely due to military service.  The examiner stated that as service medical records are not available, evidence is lacking to determine association or cause of hearing loss/tinnitus.  Although determining a cause involves speculation due to lack of evidence, delayed onset, and the aging process, the examiner opined that the Veteran's hearing loss is less likely than not caused by or a result of in-service noise exposure.  The examiner noted that the Veteran had a 10 year history of hearing loss.  Based on current knowledge of cochlear physiology and acoustic trauma, there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  With regard to tinnitus, the examiner stated that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident; however, the Veteran reported onset of tinnitus beyond military service.  Therefore, the examiner opined that it is less likely as not caused by or a result of military service.  

As detailed, service treatment records are unavailable for review.  The fact remains, however, that the Veteran filed his initial claim of service connection in January 2007, approximately 60 years after his separation from active service.  Likewise, there is no medical evidence of hearing loss until he underwent a private audiological evaluation in December 2008, 62 years after his separation from active service.  There is no objective notation of tinnitus until he underwent the November 2011 VA examination.  The lack of any evidence of continuing hearing loss or tinnitus for decades between the period of active duty and the initial findings or documented complaints of hearing loss and tinnitus weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, the Veteran was afforded a VA audiological examination in November 2011, and the VA examiner interviewed and examined the Veteran, and reviewed and summarized the claims folder, and opined that the Veteran's current hearing loss and tinnitus are not due to military noise exposure.  The opinion of the November 2011 VA examiner leads to a finding that the Veteran's hearing loss and tinnitus are less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contentions that a relationship exists between his current hearing loss and tinnitus, and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to experiences in service, to include his asserted noise exposure.  The Board accepts that the Veteran was likely exposed to noise on the rifle range in light of his receipt of the sharpshooter badge and some aircraft noise.  The Board finds less than credible that the Veteran was exposed to "daily" aircraft noise exposure, in light of his military occupational specialties which did not involve duties on a flight line or with aircraft vehicles.  The Veteran's military occupational specialties were as clerk typist and dental technician which are not positions that generally involve consistent noise exposure.  Thus, while the Board will accept that the Veteran likely had noise exposure during his period of active service, the Board does not find credible that the Veteran had a "toxic" amount of noise exposure during service.  In any event, the Veteran is not competent to provide an opinion that his current hearing loss and tinnitus are due to in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that the Veteran had some noise exposure during service, the fact remains that he did not claim hearing loss and tinnitus until 60 years after separation from service, and hearing loss was not shown until 62 years after separation from service.  Moreover, the November 2011 VA examiner was aware of the Veteran's asserted in-service noise exposure per the Veteran's statements and was aware of his military occupational specialties per the service personnel records, but concluded that his hearing loss and tinnitus were not due to service.  The Veteran's contentions are outweighed by the lack of a continuity of symptomatology and opinion of the VA medical examiner which reflect that his hearing loss and tinnitus are not due to noise exposure in service.  

To the extent the Veteran is claiming that he noticed that he experienced difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  

The negative clinical and documentary evidence for decades after service is more probative than the remote assertions of the Veteran.  The lack of 

continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of hearing loss or tinnitus until decades after separation from service, and a VA medical opinion to the effect that such current hearing loss and tinnitus are not etiologically related to service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claims of service connection for hearing loss and tinnitus.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


